DETAILED ACTION
The response filed on 08/13/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 91-92 and 98 have been cancelled.
Claims 88-90, 93-97 and 100-102 have been amended.
New claims 103-104 have been added.
Claims 88-90, 93-97 and 99-104 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 8), filed 08/13/2021, regarding Claim Objections have been fully considered and the claims have been amended.  The objections to claims 88-96, 98 and 100-102 have been withdrawn in view of the amendment.
Applicant's Remarks (on page 8), filed 08/13/2021, regarding Rejections Under § 112 have been fully considered and the claims have been amended.  The rejections to claims 88-102 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendment.
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Regarding claims 88 and 97, Applicant has argued that, Applicant’s specification explains “if the use of additional synchronization signal is configured uniformly for all UEs regardless whether they need it or not, the UE and/or network operation may be inefficient.” (Specification, ¶[0021]). To address this challenge, Applicant’s specification describe “making the additional synchronization signal configuration flexible and applying it when required by development parameters or other relevant aspects, and to the UEs or [to] UE groups that require it,” thus, “when there is no necessity of sending the additional synchronization signal, the efficiency of using network signaling is not reduced by an additional signal.” (Specification, ¶[0071]). Lee does not appear to disclose, teach or suggest “determining a group of one or more of the wireless devices for which the additional synchronization signal is available” as recited in Applicant’s Claim 88 or “determining whether the wireless device belongs to a group of wireless devices for which the additional synchronization signal is available” as recited in Applicant’s Claim 97.” (see Remarks on page 9-10).
In response to the Applicant's argument, the Examiner respectfully disagrees because in light of the specification, the specification recites “The group may refer to a single UE” (Specification, ¶[0087]). Since a group of UE refers to a single UE, it can be interpreted that a group of UE is a single UE and Lee teaches that a base station determines and transmits a number of synchronization signal blocks available for transmission to the UE (see FIG. 3; see ¶ [0048] [0053]). If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the argument is not persuasive. 
Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “if the use of additional synchronization signal is configured uniformly for all UEs regardless whether they need it or not, the UE and/or network operation may be inefficient.” and “making the additional synchronization signal configuration flexible and applying it when required by development parameters or other relevant aspects, and to the UEs or [to] UE groups that require it,” thus, “when there is no necessity of sending the additional synchronization signal, the efficiency of using network signaling is not reduced by an additional signal.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  This Office action is made Final.

Claim Objections
Claims 88 and 95 are objected to because of the following informalities:
Claims 88 and 95 recite “such that” in line 13 and line 17 respectively. Language that suggests or makes optional or intended use/result (i.e., such that) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04). [Note: the limitation recites after “such that” clause is not given patentable weight because it is optional for the positively processing steps].
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 88-89, 95-97, 99 and 101 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0199363 A1, along with Provisional application No. 62/444,618, filed on Jan 10, 2017) hereinafter “Lee”.

Regarding claims 88 and 95, Lee discloses Claim 88 of a method in a network node (see FIG. 3; see ¶ [0047], a method of wireless communication in operating a network entity/base station), and Claim 95 of a network node (see FIG. 6; see ¶ [0069], base station), the network node comprising: processing circuitry and an interface (see FIG. 6; see ¶ [0069], base station includes processors and a transceiver), the method comprising:
transmitting a synchronization signal block (SSB) to wireless devices, the SSB comprising synchronization information (see FIG. 2; see ¶ [0024] [0045], a base station periodically transmit synchronization signal block(s) to user equipments (UEs));
determining whether to transmit an additional synchronization signal to one of the wireless devices (see FIG. 3, 302; see ¶ [0048], determining a number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission); and
transmitting to the one of the wireless devices an indication whether the additional synchronization signal is available for use (see FIG. 3, 310; see ¶ [0053], transmitting an indication signifying the number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission);
wherein, based on determining to transmit the additional synchronization signal, the method further comprises:
determining a group of one of the wireless devices for which the additional synchronization signal is available (in light of the specification, a group refer to a single UE and see FIG. 3; see ¶ [0048] [0053], determining a number of synchronization signal blocks available for transmission to UE); and
transmitting the additional synchronization signal comprising additional synchronization information such that the additional synchronization signal is available to the group of one of the mobile devices (see FIG. 2; see ¶ [0024] [0045] [0053], transmitting the synchronization signal blocks including synchronization signals available for transmission).

Regarding claims 89 and 96, Lee discloses wherein in response to determining to transmit the additional synchronization signal, the indication signals a presence of the additional synchronization signal to the one of the wireless devices (see FIG. 3, 310; see ¶ [0053], transmitting an indication signifying the number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission).

Regarding claims 97 and 101, Lee discloses Claim 97 of a method in a wireless device (see FIG. 4; see ¶ [0055], a method of wireless communication in operating UE/wireless device), and Claim 101 of a wireless device (see FIG. 5; see ¶ [0059], UE/wireless device), the wireless (see FIG. 5; see ¶ [0059], UE includes processor and transceiver), the method comprising:
receiving, from a network node, an indication whether an additional synchronization signal is available for use (see FIG. 4; see ¶ [0056], receiving an indication signifying the number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission);
receiving a synchronization signal block (SSB) from the network node, the SSB comprising synchronization information (see FIG. 2; see ¶ [0024] [0045], a base station periodically transmit synchronization signal block(s) to user equipment);
determining whether the wireless device belongs to a group of wireless devices for which the additional synchronization signal is available (in light of the specification, a group refer to a single UE and see FIG. 3; see ¶ [0048] [0053], determining a number of synchronization signal blocks available for transmission to UE);
in response to determining that the indication indicates that the additional synchronization signal is available for use and that the wireless device belongs to the group of wireless devices for which the additional synchronization signal is available, receiving from the network node the additional synchronization signal comprising additional synchronization information (see FIG. 3; see ¶ [0048] [0053], the base station transmits the number of synchronization signal blocks available for transmission to UE), and performing synchronization using the additional synchronization signal (see FIG. 4; see ¶ [0057], determining one or more resource elements forming the number of synchronization signal blocks); and
in response to determining that the indication indicates that the additional synchronization signal is not available for use, performing synchronization using the (see FIG. 4; see ¶ [0057], it can be concluded that determining one or more resource elements without using the number of synchronization signal blocks if unavailable for use).

Regarding claim 99, Lee discloses further comprising:
determining whether to request the additional synchronization signal from the network node, the determining based at least in part on one or more of the following: a signal-to-noise (SNR) (see ¶ [0062], measurements of SNR).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nagel et al. (US 2014/0220960 A1) hereinafter “Nagel”.
Regarding claim 90, Lee discloses wherein in response to determining not to transmit the additional synchronization signal (see FIG. 3, 302; see ¶ [0048], determining a number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission), but does not explicitly disclose a lack of the additional synchronization signal.
However, Nagel discloses the indication signals a lack of the additional synchronization signal to the one of the wireless devices (see ¶ [0050], lack of synchronization signal).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a lack of the additional synchronization signal as taught by Nagel, in the system of Lee, so that it would provide to control the switching between the available frequencies (Nagel: see ¶ [0049], lines 14).

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Islam et al. (US 2017/0353254 A1) hereinafter “Islam”.

Regarding claim 93, Lee discloses wherein determining whether to transmit the additional synchronization signal (see FIG. 3, 302; see ¶ [0048], determining a number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission), but does not explicitly disclose position of the wireless device.
However, Islam discloses wherein determining whether to transmit the additional synchronization signal is based at least in part on position and movement parameters of the one of the wireless devices (see ¶ [0088], UE may receive the synchronization signal corresponds to/based on the position of the UE).
(Islam: see ¶ [0087], lines 13-19).

Claims 94, 100 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheng et al. (US 2015/0043545 A1) hereinafter “Cheng”.

Regarding claim 94, Lee discloses wherein determining whether to transmit the additional synchronization signal (see FIG. 3, 302; see ¶ [0048], determining a number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission); but does not explicitly disclose receiving a request from at least one of the wireless devices.
However, Cheng discloses receiving, from at least one of the wireless devices, a request requesting the network node to transmit the additional synchronization signal (see ¶ [0037], receiving a request from the user equipment); and
wherein determining whether to transmit the additional synchronization signal is based at least in part on receiving the request from the at least one of the wireless devices (see ¶ [0037], the controller may provide synchronization signals to the user equipment in response to a request from the user equipment).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving a request from at least one of the wireless devices as taught by Cheng, in the system of Lee, so that it would (Cheng: see ¶ [0022], lines 1-5).

Regarding claims 100 and 102, Lee discloses wherein determining whether to transmit the additional synchronization signal (see FIG. 3, 302; see ¶ [0048], determining a number of synchronization signal blocks (i.e., additional synchronization signals) available for transmission); but does not explicitly disclose receiving a request from at least one of the wireless devices.
However, Cheng discloses transmitting a request to the network node (see ¶ [0037], receiving a request from the user equipment), the request requesting the network node to transmit the additional synchronization signal (see ¶ [0037], the controller may provide synchronization signals to the user equipment in response to a request from the user equipment). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting a request to the network node as taught by Cheng, in the system of Lee, so that it would provide user equipment can efficiently discover/identify a discovery channel by transmitting/receiving synchronization signals (Cheng: see ¶ [0022], lines 1-5).

Allowable Subject Matter
Claims 103-104 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/ Primary Examiner, Art Unit 2462